Title: To Thomas Jefferson from Joseph Nourse, 9 October 1806
From: Nourse, Joseph
To: Jefferson, Thomas


                        
                            Highly Respected Sir,
                            
                            City of Washington 9th. Octr. 1806.
                        
                        I beg your Permission, to represent, that a circumstance took place last week at a small place about three
                            miles out of the District of about 30 Acres upon which I have a Tenant, who was prevailed upon without my Consent or even
                            knowledge to admit a Meeting of Partizans for Mr Key; the consequence was that at the Meeting of two opposite Parties,
                            there was no small share of abuse, a part of which fell upon my self, as I have understood, altho’ I was at the time sick
                            upon my Bed. The principles of an Opposition to Government permit me Sir to say I utterly abhor; an attachment to
                            Government is a principle I have gratefully cherished considering myself as lying under every Obligation from the kind
                            attention I have received, and the circumstance above mentioned grieved me the next day when I came to a knowledge of it,
                            and least the Public Prints which are on these occasions not sparing in their remarks shoud give it a color it will not bear. I thought (especially as I am going to Winchester in Virg. for five or six weeks to recover my strength with a part of
                            my Family) the President of the United States woud excuse me, in meeting any remarks which might be made incorrectly as a
                            Partizan, a Character I have never hitherto, been charged with. 
                  I have the honor to be with the utmost Respect the
                            Presidents faithfull and devoted Servant
                        
                            Joseph Nourse
                            
                        
                    